DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed September 16, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election without traverse of Group I and the combination of miR-4532, miR-21-5p, and miR-31-5p in the reply filed on May 2, 2022 is reiterated for the record. 
	Claims 1, 8, 12-14, and 16-20 are currently pending. 
Claims 8, 12-13, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected subject matter (either a nonelected invention or nonelected combination of miRNA), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of diagnosing the onset of acute rejection, yet the method only requires steps of “obtaining”, “quantitatively analyzing expression levels” and “correlating”.  Thus it is not clear if applicant intends to cover only “obtaining”, “quantitatively analyzing expression levels” and “correlating” OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. The claims state that the “correlating” is done be using a regression model to predict or identify the onset of acute kidney transplant rejection.  However “correlating” is not equivalent in scope to “diagnosing”.  Correlating broadly encompasses predicting that there is a risk (when the answer to Equation 2 is >0.650) or no risk (when the answer to Equation 2 is <0.650.  The claims do not recite an active process steps of diagnosing the individual as having acute rejection.  As such the scope of the claims is not clear. 
Regarding Claims 14, 16, and 17 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of treating acute rejection of a kidney transplant patient. The method recites steps of “obtaining”, “quantitatively analyzing expression levels” and “correlating”. The claims state that the “correlating” is done be using a regression model to predict or identify the onset of acute kidney transplant rejection.  Correlating broadly encompasses predicting that there is a risk (when the answer to Equation 2 is >0.650) or no risk (when the answer to Equation 2 is <0.650.   The claims do not recite an active process step of determining that the patient is at risk and the claims broadly encompass methods where it is predicted that there is no risk. In this embodiment of the claims, treating does not occur, as is required by the preamble of the claims.    

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 112b.   The Applicants argue that claim 1 provides no information respecting not diagnosing the onset of acute rejection. They argue that claim 1, as amended, recites steps that clearly carry out the method set forth in its preamble, that is, a method for diagnosing the onset of acute rejection. 
This argument has been fully considered but is not persuasive. The claims as amended to not recite an active process step of diagnosing.  The rejection of claim 1 could be overcome by amending the claims to recite i.e. d) diagnosing the individual that has a result to Equation 2 greater than 0.650 with acute kidney transplant rejection.  


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 14, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between micro RNAs (miR-4532, miR-21-5p and miR-31-5p) and acute kidney transplant rejection . This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of correlating the quantitatively analyzed miRNA expression levels with the onset of acute kidney transplant rejection by applying a regression model of 

    PNG
    media_image1.png
    165
    552
    media_image1.png
    Greyscale

to predict or identify the onset of acute kidney transplant rejection, wherein a result higher than 0.650 predict that the individual will suffer or is suffering acute rejection. Mathematical concepts such as mathematical formulas and calculations are considered to be abstract ideas. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 14 further recites treating acute rejection in the individual in which the onset of acute kidney transplant rejection is predicted or identified, wherein the treating is performed by steroid pulse therapy, anti-T cell antibody therapy, or high dose treatment of modulation of an immunosuppressive agent. As discussed above in the 112(b) rejection, claim 14 does not clearly require an active process step of predicting that the individual has or will develop acute kidney rejection.  As such the treating step has been interpreted as being conditional and only occurring when the result of Equation 2 is greater than 0.650.  The claims broadly encompass situations where the result of Equation 2 is less than 0.650 and the individual is predicted to NOT have or develop acute kidney rejection and in those situations the treating step is not performed.   Since the treating step need not occur, claim 14 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 
In addition to the judicial exceptions the claim recites “obtaining” a urine sample from an individual suspected of developing acute kidney transplant rejection and  “quantitatively analyzing” expression levels.  These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claim recites “obtaining” a urine sample from an individual suspected of developing acute kidney transplant rejection and  “quantitatively analyzing” expression levels.  These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Quantitatively analyzing expression levels merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0034] A method of quantitatively analyzing an expression level of each of the identified miRNAs may be any method known to those skilled in the art. Specific examples thereof may include PCR, ligase chain reaction (LCR), transcription amplification, self-sustained sequence replication, nucleic acid sequence-based amplification (NASBA), etc., but are not limited thereto. In this regard, since nucleotide sequences of the 8 kinds of miRNAs according to the present invention are disclosed in the database, such as NCBI, etc., those skilled in the art may employ an appropriate means required for measuring the miRNA expression levels.

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
6.	In the response the Applicants traversed the rejections under 35 USC 101.  In the response the Applicants argue that the method allows for the diagnosis of acute rejection in a cost-effective and non-invasive manner and therefore the claims recite a practical application of the judicial exception.  This argument has been fully considered but is not persuasive.  The courts have stated that additional elements that add insignificant extra solution activity to a judicial exception cannot integrate the judicial exception into a practical application.  In the present situation, the additional elements are the steps of “obtaining” and “quantitatively analyzing”.  These steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) that is necessary to use the judicial exceptions. 
	The Applicants further argue that the quantitatively analyzing step requires measuring levels of three specific miRNAs, i.e., miR-4532, miR-21-5p, and miR-31-5p in a urine sample. Applicants argue that this step cannot be routine or conventional, as the specific combination of the three miRNAs is not taught by the prior art as useful for diagnosing acute rejection.  This argument has been fully considered but is not persuasive.  First the analysis for 101 is a separate and distinct from the analysis with respect to 102/103. The finding that a law of nature was not disclosed in the prior art does not result in a determination that claims based solely on that law of nature are patent eligible. As evidenced by the specification, it was well-known, routine and conventional to analyze miRNA levels.  The naming of particular miRNAs does not change the fact that the methods of analyzing expression levels of miRNAs  were routine and conventional at the time the invention was made. Thus the claims do not recite steps in addition to the judicial exceptions that provide an inventive concept. 
The Applicants argue that the correlating step of amended claim 1 is not recited at a high level of generality because a specific formula is recited that must be applied to the quantitative miRNA levels to carry out the step.  This argument has been fully considered but is not persuasive.  In the instant case the correlating step itself is a judicial exceptions.  The courts have made it clear that judicial exceptions themselves cannot be relied upon to show that the claims amount to more than a judicial exception. 
Finally Applicants argue that claim 14 has been amended to recite specific treatments for acute kidney rejection.  The amendment has been fully considered.  The examiner agrees that specific treatments are now being recited.  However the rejection is maintained because this treating step is being interpreted as conditional.  This rejection could be overcome by amending the claims to recite i.e., predicting that the individual has or will develop acute kidney rejection when the result of Equation 2 is greater than 0.650 and treating the individual with steroid pulse therapy, anti-T cell antibody therapy, or high dose treatment of modulation of an immunosuppressive agent.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634